On original submission I concurred in the opinion by Mr. BOND, Chief Justice, and the decision therein announced; that is, reversing the judgment of the trial court and rendering judgment here in favor of appellant, Nardis Sportswear, Inc.
Having reconsidered the case on appellee's motion for rehearing, I have reversed my first conclusion in regard to the matters involved; therefore withdraw my concurrence in the original opinion by Mr. BOND, Chief Justice, and the decision therein announced, and now concur in the dissenting opinion by Associate Justice LOONEY; also in the view expressed in the dissent that appellee's motion for rehearing should be sustained, the former decision of this court set aside, and the judgment of the court below affirmed.
It follows that by my concurrence in the dissenting opinion, it becomes the opinion of this court, and the views expressed therein as to the proper disposition of the case become the order of the court.
It is accordingly ordered that appellee's motion for rehearing be sustained; that the original decision of court be set aside; and the judgment of the trial court affirmed.